 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3

 4 Deutsche Bank National Trust Company as                 Case No. 2:17-cv-01761-JAD-BNW
   Trustee for IndyMac Inda Mortgage Loan
 5 Trust 2005-AR1, Mortgage Pass-through
   Certificates Series 2005-AR1,
 6                                                       Order Vacating Hearing, Dismissing
           Plaintiff                                   Remaining Claims as Moot and Directing
                                                              Entry of Final Judgment
 7 v.
                                                                    [ECF Nos. 30, 32]
 8 Park 1 at Summerlingate Homeowners’
   Association,
 9
          Defendant
10

11            Three months ago, I granted Deutsche Bank’s motion for partial summary judgment. I

12 found that the bank had established that the 2014 non-judicial, HOA foreclosure sale of a

13 condominium home on which it claims a deed of trust was affected by fraud and unfairness and

14 should be equitably set aside. But because the bank’s motion did not address its unjust-

15 enrichment claim and offered no argument about the precise nature of the equitable relief that it

16 is entitled to for this fraud, I entered only partial summary judgment and gave the bank until June

17 20, 2019, to file a final wrap-up motion.

18            The bank complied. In its Motion for Summary Judgment on all Remaining Issues and

19 Request for Final Judgment, 1 it “submits that the remaining pending claims are moot” and asks

20 that I dismiss those claims and enter final judgment declaring that “the HOA and any successors-

21

22

23
     1
         ECF No. 32.
 1 in-interest to the HOA, purchased the Property subject to the first Deed of Trust.” 2 The HOA

 2 has not responded or moved to extend its deadline to do so.

 3              Based on my grant of partial summary judgment in favor of the bank on its quiet-title

 4 claims for the reasons stated in my Order Granting Partial Summary Judgment, 3 and with good

 5 cause appearing and no reason to delay, IT IS THEREFORE ORDERED that the Motion for

 6 Summary Judgment on All Remaining Issues and Request for Final Judgment [ECF Nos. 30, 32]

 7 is GRANTED; the Clerk of Court is directed to ENTER FINAL JUDGMENT in favor of

 8 the plaintiff and against the defendant DECLARING that

 9                     the deed of trust for the property located at 8600 W.
                       Charleston Blvd., unit 1192 in Las Vegas, Nevada, recorded as
10                     Instrument # 20050831-0006777 in the real property records of
                       Clark County, Nevada, on 8/31/05, was not extinguished by the
11                     foreclosure sale reflected in Instrument # 20141014-0000984 in
                       the real property records of Clark County, Nevada, on
12                     10/14/14, so foreclosure-sale purchaser Park 1 at
                       Summerlingate Homeowners’ Association took the property
13                     subject to the deed of trust.

14              IT IS FURTHER ORDERED that all remaining claims are DISMISSED as moot, and

15 the Clerk of Court is directed to CLOSE THIS CASE.

16              The hearing scheduled for 8/26/19 at 3 p.m. [ECF No. 33] is VACATED.

17              Dated: August 25, 2019

18                                                              _________________________________
                                                                             ____
                                                                                _ __
                                                                                  __________
                                                                                        ___ ___
                                                                                             _ __
                                                                                                _ __
                                                                U.S. District Judg
                                                                              Judge
                                                                                dge Jennifer
                                                                                dg  J nniferr A. Dorsey
                                                                                    Je           Do
19

20

21

22

23   2
         Id. at 5.
     3
         ECF No. 29.

                                                        2
